Title: To Thomas Jefferson from Henry Dearborn, 25 May 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department May. 25. 1805
                        

                        I have the honor of proposing for your approbation Nicholas Biddle as a Cadet in the Corps of Artillerists.
                  With high respect & consideration I am, Sir your Obedt. Servt.
                        
                            H. Dearborn
                     
                        
                    
                     May 25. 05.
                     Approved
                     Th: Jefferson
                     
                  
               